Exhibit 10.1
Second Amended and Restated
Master Employment Agreement
          This Second Amended and Restated Master Employment Agreement (this
“Agreement”) is made and entered into this 1st day of April, 2011 by and between
Invesco Ltd. (hereinafter, together with its subsidiaries as applicable, the
“Company”) and Martin L. Flanagan (hereinafter, “Executive”), to be effective as
set forth in Section 1 below.
Background
          Whereas, the Company, Invesco Holding Company Limited and Executive
are parties to an Amended and Restated Master Employment Agreement (the “First
Amended Employment Agreement”), dated December 31, 2008; and
          Whereas, the Company and Executive now desire to enter into this
Agreement that shall supersede the First Amended Employment Agreement.
          Now, Therefore, in consideration of the foregoing and of the mutual
covenants and agreements set forth herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
     1. Effective Date. The effective date of this amendment and restatement is
January 1, 2011 (the “Effective Date”).
     2. Employment. Executive acknowledges and agrees to continue to serve as
the President and Chief Executive Officer of the Company. In his capacity as
President and Chief Executive Officer of the Company, Executive shall have the
responsibilities listed on the Terms of Reference (attached hereto as
Appendix A). Executive acknowledges that the Company may amend the Terms of
Reference from time to time as the Board of Directors of the Company (the
“Board”) deems necessary or desirable in order to comply with applicable law,
regulation, order or written guidance issued by a governing authority,
securities exchange or similar organization. In his capacity as President and
Chief Executive Officer of the Company, Executive will report directly to the
Board.
     3. Employment Period. Executive’s employment commenced on August 1, 2005
for a four-year term and has been extended for additional one-year periods
pursuant to the terms, conditions and limitations set forth in the First Amended
Employment Agreement. Executive’s employment shall continue under the terms,
conditions and limitations of this Agreement, unless terminated earlier as
provided herein. The date on which Executive’s employment terminates (as
specified in Section 6(f) below) shall be referred to herein as the “Date of
Termination,” and the period between August 1, 2005 and the Date of Termination
shall be referred to as the “Employment Period.”
     4. Extent of Service. During the Employment Period, and excluding any
periods of vacation and sick leave to which Executive is entitled, Executive
agrees to

 



--------------------------------------------------------------------------------



 



devote his business time, attention, skill and efforts exclusively to the
faithful performance of his duties hereunder; provided, however, that it shall
not be a violation of this Agreement for Executive to (i) devote reasonable
periods of time to charitable and community activities and, with the approval of
the Board, industry or professional activities, and/or (ii) manage personal
business interests and investments, so long as such activities do not interfere
with the performance of Executive’s responsibilities under this Agreement. It is
expressly understood and agreed that the continued conduct by Executive of such
activities, as listed on Appendix B, shall not be deemed to interfere with the
performance of Executive’s responsibilities hereunder.
     5. Compensation and Benefits.
          (a) Base Salary. During the Employment Period, the Company will pay to
Executive base salary at the rate of US $790,000 per year or such greater amount
as the Board shall determine from time to time (“Base Salary”), less normal
withholdings, payable in equal monthly or more frequent installments as are
customary under the Company’s payroll practices from time to time.
          (b) Compensation. During the Employment Period, the following shall
apply:
               (i) Bonus Cash Compensation. During the Employment Period,
Executive will have the opportunity, based on the achievement of certain
performance criteria, as mutually determined by the Compensation Committee of
the Board (the “Compensation Committee”) and Executive, to receive annual bonus
cash compensation awards in an amount determined by the Compensation Committee
in its discretion (the “Annual Cash Bonus”), appropriately pro-rated for any
periods consisting of less than a full year. Executive’s Annual Cash Bonus
opportunity shall be competitive with market practices. Any earned Annual Cash
Bonus shall be paid to Executive pursuant to the terms of the applicable
incentive plan; provided, however, that any such Annual Cash Bonus for a fiscal
year of the Company shall be paid to Executive no later than the 15th day of the
third month following the close of such fiscal year, or the calendar year where
applicable, or such later date during such following year as may be specified in
the applicable plan from time to time, unless Executive shall elect to defer the
receipt of such Annual Cash Bonus pursuant to a deferred compensation program
maintained by the Company that meets the requirements of Section 409A
(“Section 409A”) of the Internal Revenue Code of 1986, as amended (the “Code”).
               (ii) Short- and Long-Term Equity Compensation. Executive has
previously received certain short- and long-term equity compensation awards, and
nothing in this Agreement is intended to affect such awards. In addition, during
the Employment Period, Executive will have the opportunity, based on the
achievement of certain performance criteria, as mutually determined by the
Compensation Committee and Executive, to receive annual short- and long-term
equity compensation awards. Executive’s short- and long-term equity award
opportunities shall be competitive with market practices. Any such awards shall
have terms and conditions that are at least as favorable as those applicable
generally to the most senior officers and employees of the

- 2 -



--------------------------------------------------------------------------------



 



Company based in the United States (the “US Senior Management”) and shall
reflect the provisions of this Agreement applicable to awards held by Executive.
          (c) Benefits.
               (i) Incentive, Savings and Retirement Plans. During the
Employment Period, Executive shall be eligible to participate in all incentive,
savings and retirement plans that are tax-qualified under Section 401(a) of the
Internal Revenue Code of 1986, as amended (the “Code”), and in all plans that
are supplemental to any such tax-qualified plans, in each case to the extent
that such plans are applicable generally to US Senior Management and subject to
the terms and conditions thereof.
               (ii) Executive Deferred Compensation. During the Employment
Period, Executive will be eligible to participate in all aspects of the
Company’s deferred compensation programs, including the deferral of salary,
bonuses and other incentives, as in effect at any time during the Employment
Period, as provided generally to other US Senior Management, and subject to the
terms and conditions thereof.
               (iii) Welfare Benefit Plans. During the Employment Period,
Executive and/or Executive’s spouse and dependant(s), as the case may be, shall
be eligible for participation under all welfare benefit plans, practices,
policies and programs provided by the Company (including, without limitation,
medical, prescription, dental, vision, disability, salary continuance, group
life and supplemental group life, accidental death and travel accident insurance
plans and programs) to the extent applicable generally to other US Senior
Management, and subject to the terms and conditions thereof.
               (iv) Fringe Benefits and Perquisites. During the Employment
Period, Executive shall be eligible to receive fringe benefits and perquisites
provided generally to other US Senior Management.
               (v) Vacation. During the Employment Period, Executive shall be
entitled to paid vacation in accordance with the plans, policies, programs and
practices of the Company provided generally to other US Senior Management.
               (vi) Business Expenses. During the Employment Period, Executive
shall be entitled to receive prompt reimbursement for all reasonable expenses
incurred by Executive in accordance with the policies, practices and procedures
of the Company applicable generally to other US Senior Management.
     6. Termination of Employment.
          (a) Death or Disability. Executive’s employment hereunder shall
terminate automatically upon Executive’s death during the Employment Period. If
the Company determines in good faith that the Disability of Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may give to Executive a Notice of Termination, and
Executive’s employment with the Company shall terminate on the Date of
Termination set forth therein, provided that,

- 3 -



--------------------------------------------------------------------------------



 



within the 30 days after such receipt, Executive shall not have returned to
full-time performance of Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the inability of Executive, as determined by the Board
in good faith, to perform the essential functions of his regular duties and
responsibilities, with reasonable accommodation, due to a medically determinable
physical or mental illness which has lasted (or can reasonably be expected to
last) for a period of one hundred eighty (180) days in any twelve-month period.
At the request of Executive or his personal representative, the Board’s
determination that the Disability of Executive has occurred shall be certified
by two physicians mutually agreed upon by Executive or his personal
representative, and the Company. In the event that such independent
certification (if so requested by Executive) does not support the Board’s
determination that Executive is Disabled pursuant to the terms of this
Agreement, Executive’s termination shall be deemed a termination by the Company
without Cause and not a termination by reason of his Disability.
          (b) Termination by the Company. The Company may terminate Executive’s
employment hereunder during the Employment Period with or without Cause. For
purposes of this Agreement, “Cause” shall mean:
               (i) the willful and continued failure of Executive to perform
substantially Executive’s duties with the Company (other than any such failure
resulting from incapacity due to physical or mental illness), after a written
demand for substantial performance is delivered to Executive by the Compensation
Committee which specifically identifies the manner in which the Compensation
Committee believes that Executive has not substantially performed Executive’s
duties, or
               (ii) the willful engaging by Executive in illegal conduct or
gross misconduct which is materially injurious to the Company, including,
without limitation, any conviction of, or plea of nolo contendere to, a crime
that constitutes a felony, or
               (iii) the willful and continued material violation of written
Company policies or procedures by Executive, after a written demand for
substantial compliance with such policies or procedures is delivered to
Executive by the Compensation Committee which specifically identifies the manner
in which the Compensation Committee believes that Executive has not
substantially complied with the same, or
               (iv) Executive’s bankruptcy or insolvency, or
               (v) any act or omission by Executive which could lead to his
being prohibited, pursuant to Section 9 of the Investment Company Act of 1940,
from serving in the capacity provided for in this Agreement.
          For purposes of this provision, no act or failure to act, on the part
of Executive, shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief that Executive’s
action or omission

- 4 -



--------------------------------------------------------------------------------



 



was legal, proper and in the best interests of the Company. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board or based upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by Executive in good faith and in
the best interests of the Company. The cessation of employment of Executive
shall not be deemed to be for Cause unless and until there shall have been
delivered to Executive a copy of a resolution duly adopted by the affirmative
vote of not less than a majority of the entire membership of the Board at a
meeting of such Board called and held for such purpose (after reasonable notice
is provided to Executive and Executive is given an opportunity, together with
counsel, to be heard before such Board), finding that, in the good faith opinion
of such Board, Executive is guilty of the conduct giving rise to Cause as
defined above, and specifying the particulars thereof in detail.
          (c) Termination by Executive. Executive’s employment may be terminated
by Executive for Good Reason or no reason. For purposes of this Agreement, “Good
Reason” shall mean any of the following events occurring during the Employment
Period:
               (i) without the written consent of Executive, the assignment to
Executive of any duties inconsistent in any material respect with Executive’s
position (including status, offices, titles and reporting requirements),
authority, duties or responsibilities as in effect on the Effective Date, or any
other action by the Company which results in a diminution in such position,
authority, duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company promptly after receipt of written notice thereof given
by Executive; provided, however, that the Company relieving Executive of his
position, authority, duties or responsibilities in connection with an election
to place Executive on paid administrative leave as contemplated by and in
accordance with Section 6(g) below shall not constitute Good Reason;
               (ii) a reduction by the Company of Executive’s Base Salary as in
effect on the Effective Date, or as the same may be increased from time to time,
or failure of Executive to be eligible for an Annual Cash Bonus or short- or
long-term equity compensation pursuant to the 2008 Global Equity Incentive Plan
or any successor plan; provided, however, that the failure of Executive to be
eligible for an Annual Cash Bonus pursuant to Section 5(b)(i) for any fiscal
year in which a Notice of Termination has been given by the Company or Executive
shall not constitute Good Reason if Executive is eligible for a Prorated Bonus
pursuant to Section 7(a)(iii);
               (iii) the Company requiring Executive, without his consent, to be
based at any office or location other than Atlanta;
               (iv) any failure by the Company to comply with and satisfy
Section 11(c) of this Agreement; or
               (v) the failure of the Board to re-nominate Executive for
election as a director of the Board from time to time during the Employment
Period;

- 5 -



--------------------------------------------------------------------------------



 



provided, however, that the failure of the Board to re-nominate Executive for
election as a director of the Board at any time after a Notice of Termination
has been given by the Company or Executive shall not constitute Good Reason.
Good Reason shall not include Executive’s death or Disability. Executive may
terminate employment for Good Reason only if Executive gives a Notice of
Termination to the Company within 90 days after the occurrence of the event
giving rise to Good Reason. The Company shall have an opportunity to cure any
claimed event of Good Reason within 30 days after a Notice of Termination is
given (the “Cure Period”). The Company shall notify Executive of the timely cure
of any claimed event of Good Reason and the manner in which such cure was
effected. In the event of such cure, any Notice of Termination delivered by
Executive based on such claimed Good Reason shall be deemed withdrawn and shall
not be effective to terminate this Agreement.
          (d) Termination On or After December 31, 2025. Unless the Company and
Executive agree to continue Executive’s employment after December 31, 2025,
Executive’s employment will terminate on that date (the “Expiration of this
Agreement”). Executive’s employment with the Company may continue after the
Expiration of this Agreement if Executive and the Company so agree, but the
terms of this Agreement will not apply to Executive’s employment after that
time.
          (e) Notice of Termination. Any termination of Executive’s employment
by the Company or Executive (other than by death or the Expiration of this
Agreement) shall be communicated by a Notice of Termination to the other party
hereto given in accordance with Section 13(e) of this Agreement. For purposes of
this Agreement, a “Notice of Termination” means a written notice which
(i) indicates the specific termination provision in this Agreement relied upon,
(ii) in the case of a termination by the Company for Cause or by Executive for
Good Reason, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment and (iii) specifies
the Date of Termination. The failure by Executive or the Company to set forth in
a Notice of Termination any fact or circumstance which contributes to a showing
of Good Reason or Cause shall not waive any right of Executive or the Company,
respectively, hereunder or preclude Executive or the Company, respectively, from
asserting such fact or circumstance in enforcing Executive’s or the Company’s
rights hereunder.
          (f) Date of Termination. “Date of Termination” means the date on which
Executive’s employment with the Company terminates and shall be, (i) if
Executive’s employment terminates due to the Expiration of this Agreement,
December 31, 2025; (ii) if Executive is terminated by the Company for Cause, the
date on which the Notice of Termination is given to Executive (or any later date
as is mutually agreed between Executive and the Company) following completion of
the procedural requirements specified under Section 6(b); (iii) if Executive
dies, the date of death; (iv) if Executive’s employment is terminated due to
Executive’s Disability, the date that is 30 days after the Notice of Termination
is given to Executive, provided Executive has not returned to full-time
employment before that time; (v) if Executive’s employment is terminated for
Good Reason, the date that is 30 days after the Notice of Termination is

- 6 -



--------------------------------------------------------------------------------



 



given to the Company, provided that the Company has not cured any claimed event
of Good Reason before the expiration of the Cure Period; and (vi) if Executive’s
employment is terminated by the Company without Cause or Executive terminates
his employment other than for Good Reason, the date that is six (6) months after
the date on which the Notice of Termination is given (the “Notice Date”).
          (g) Garden Leave. In the event of a termination by the Company without
Cause or by Executive other than for Good Reason, the Company shall have the
right, in its sole discretion, to place Executive on paid administrative leave
during all or any part of the period between the Notice Date and the Date of
Termination (any such period of administrative leave referred to herein as the
“Garden Leave Period”). During the Garden Leave Period, (i) the Company may, but
shall not be required to, provide Executive with access to the Company’s
offices, (ii) the Company may, but shall not be required to, request that
Executive perform services for the Company, and Executive shall not be obligated
to perform any such services (other than any obligations Executive may have to
cooperate with the Company under Section 6(h) below), (iii) Executive shall not
provide services as an employee or otherwise to any entity or organization,
except that Executive shall be permitted to provide services (x) to an entity or
organization that that is exempt from taxation under Section 501 of the Code,
(y) to a federal, state or local government or an agency or instrumentality
thereof and (z) as a director or advisory director of one or more corporations
or other entities, provided that any such directorship or services as an
advisory director do not require Executive’s full-time employment and are not
provided to an entity that is competitive with the Company, (iv) Executive shall
be entitled to receive an amount equal to his Base Salary payable in equal
monthly or more frequent installments as are customary under the Company’s
payroll practices from time to time (provided, that in the event that prior to
the end of the Garden Leave Period, Executive experiences a Separation from
Service (as defined in Section 14(a)), any then remaining installments will be
paid in a lump sum in accordance with the payment timing rules set forth in
Section 14(a)), and (v) Executive shall continue to be eligible to participate
in, receive payments under and vest in payments and benefits under the Company’s
employee benefit and compensation plans (subject to the terms and conditions of
such plans and any required earlier cessation of participation or vesting in any
such plans that provide for nonqualified deferred compensation within the
meaning of Section 409A due to Executive’s Separation from Service prior to the
expiration of the Garden Leave Period).
          (h) Cooperation. For the period beginning upon Executive’s Date of
Termination or, if earlier, the date on which any Garden Leave Period commences,
and ending on the second anniversary of the applicable date (the “Cooperation
Period”), Executive agrees that he will cooperate with and provide assistance to
the Company regarding any or all of the following, as long as said services to
be rendered by Executive shall not materially impede his ability to meet any
obligations or duties he may have with his then current employer or
self-employment: (i) the transition of ongoing matters relating to the business
of the Company, as may be reasonably requested by the Company from time to time;
(ii) any litigation or criminal, civil or administrative proceeding, whether
currently pending or filed during the Cooperation Period, arising out of or
relating to matters about which Executive has knowledge or in which Executive
may be

- 7 -



--------------------------------------------------------------------------------



 



identified or called as a witness by any party; and (iii) such other services as
the Company may reasonably request. Such cooperation and assistance includes,
without limitation, attendance at meetings with Company representatives or the
Company’s legal counsel (or both) upon reasonable notice and at mutually
convenient times and places, provision of complete and truthful information in
response to any inquiries of the Company and/or its counsel, full disclosure and
production of all documents and things that may be relevant to any such matters
(regardless of any express inquiry by the Company or its counsel), and
attendance as a witness at depositions, trials or similar proceedings upon
reasonable advance notice. In no event shall Executive be required to provide
services under this Section 6(h) at a level that would prevent a Separation from
Service.
          In consideration for Executive’s services during the Cooperation
Period (other than during any Garden Leave Period), the Company shall pay
Executive at an hourly rate of compensation commensurate with his Base Salary as
of his Date of Termination for any services performed by Executive on behalf of
the Company in connection with this Section 6(h). In addition to and
notwithstanding the foregoing, the Company will reimburse Executive for all
out-of-pocket expenses reasonably incurred by Executive in the performance of
his duties hereunder during the Cooperation Period.
          Executive shall immediately notify the Company of any formal or
informal inquiry or request for information directed to Executive by any
third-party that in any way relates to Executive’s employment by the Company or
any aspect of the Company’s business operation.
     7. Obligations of the Company upon Termination.
          (a) Termination by Executive for Good Reason; Termination by the
Company Other Than for Cause or Disability. If, during the Employment Period,
the Company shall terminate Executive’s employment other than for Cause or
Disability, or Executive shall terminate employment for Good Reason, then
Executive shall be entitled to the payments and benefits described below;
provided, however, that Executive shall be entitled to the payments and benefits
described in Sections 7(a)(iii) through 7(a)(vi) only if Executive executes, and
does not revoke, a general release of all claims in substantially the form used
by the Company generally with respect to US Senior Management terminating
employment under such conditions no later than 52 days after the Date of
Termination (or, if earlier, the date on which any Garden Leave Period
commences), which general release shall be provided by the Company to Executive
within seven days after the Date of Termination (or, if earlier, the date on
which any Garden Leave Period commences).
               (i) The Company shall pay to Executive, in a lump sum in cash
within 30 days after the earlier of the Date of Termination and the date on
which any Garden Leave Period commences, the sum of (1) Executive’s Base Salary
through the Date of Termination (or, if earlier, the date on which any Garden
Leave Period commences) to the extent not theretofore paid, (2) any accrued
vacation pay to the extent not theretofore paid and (3) unless Executive has a
later payout date required in

- 8 -



--------------------------------------------------------------------------------



 



connection with the terms of a deferral plan or agreement or in order to comply
with Section 409A , any compensation previously deferred by Executive (together
with any accrued interest or earnings thereon) to the extent not theretofore
paid (the sum of the amounts described in clauses (1), (2) and (3) referred to
hereinafter as the “Accrued Obligations”); and
               (ii) The Company shall pay to Executive in a lump sum in cash, on
the date on which the annual cash bonus for the applicable fiscal year would be
paid to other executive officers of the Company generally and in no event later
than the payment date pursuant to the terms of the applicable incentive plan as
set forth in Section 5(b)(i) , an Annual Cash Bonus in respect of the most
recently completed fiscal year of the Company ending prior to the earlier of the
Date of Termination and the date on which any Garden Leave Period commences, if
the Annual Cash Bonus for such year has not otherwise been paid, in an amount
equal to the greater of (x) the amount determined by the Compensation Committee
pursuant to Section 5(b)(i), (y) Executive’s most recent previously paid Annual
Cash Bonus (including any amounts deferred or satisfied through the grant of
equity awards) and (z) US $4,750,000 (the highest of such amounts, including any
amounts deferred or satisfied through the grant of equity awards, referred to
herein as the “Reference Bonus”); provided, however, that the amount paid
pursuant to this Section 7(a)(ii) shall be no greater than the maximum amount
payable to Executive as an Annual Cash Bonus for such year pursuant to the
formula established under Section 162(m)(4)(C) of the Code with respect to such
bonus and the performance goals attained for such year as certified by the
Compensation Committee, without regard to whether Executive is a covered
employee within the meaning of Section 162(m)(3) of the Code for the year such
amount is deductible (the “Section 162(m) Limit Amount”), except that the
Section 162(m) Limit Amount shall not apply in the event of a termination of
employment during the 12-month period following a Change in Control; and
               (iii) The Company shall pay to Executive, in a lump sum in cash
on the 60th day after Executive’s Separation from Service, a prorated Annual
Cash Bonus for the fiscal year of the Company in which the Date of Termination
occurs (or, if earlier, the date on which the Garden Leave Period commences)
equal to the product of (x) the Reference Bonus and (y) a fraction, the
numerator of which is the number of days that have elapsed in the fiscal year of
the Company in which the Date of Termination occurs (or, if earlier, the date on
which the Garden Leave Period commences) as of the Date of Termination (or, if
earlier, the date on which the Garden Leave Period commences), and the
denominator of which is 365 (the “Prorated Bonus”); provided, however, that, for
purposes of this Section 7(a)(iii), the Reference Bonus shall be no greater than
the Section 162(m) Limit Amount and such Prorated Bonus shall be paid on such
date as the annual cash bonus would be paid to other executive officers of the
Company generally and in no event later than the payment date pursuant to the
terms of the applicable incentive plan as set forth in Section 5(b)(i), except
that, in the event of a termination of employment during the 12-month period
following a Change in Control, (A) the Section 162(m) Limit Amount shall not
apply and (B) the Prorated Bonus shall be paid on the 60th day after Executive’s
Separation from Service if the Change in Control event qualifies as an event
described in Section 409A(a)(2)(A)(v); and

- 9 -



--------------------------------------------------------------------------------



 



               (iv) The Company shall pay to Executive, in a lump sum in cash on
the 60th day after Executive’s Separation from Service, an amount equal to the
sum of (1) Executive’s then-current annual Base Salary; (2) the Reference Bonus;
and (3) an amount equal to the value, expressed in US dollars, of the shares (or
awards in respect of shares) of Company common stock awarded to Executive under
the most recently made annual grant of restricted stock, restricted stock units
and other equity or equity-based awards pursuant to Section 5(b)(ii) (and
disregarding any year in which no annual equity awards are granted), with such
value to be determined as of the date of grant without regard to the vesting
conditions contained therein in accordance with the Company’s standard valuation
methodology and procedures for equity and equity-based awards as applied
consistently (the “Most Recent Equity Award Value”); provided, however, that if
the Most Recent Equity Award Value is less than 50% of the value of the annual
equity awards (determined in the same manner as the Most Recent Equity Award
Value is determined) for the annual grant most recently preceding the Most
Recent Equity Award Value (and disregarding any year in which no annual equity
awards are granted) (the “Prior Equity Award Value”), then the Prior Equity
Award Value shall be the value applicable for purposes of clause (3) of this
Section 7(a)(iv); and
               (v) Effective as of Executive’s Separation from Service, each and
every stock option, restricted share award, restricted share unit award and
other equity or equity-based award and performance award issued to Executive and
outstanding as of the date of Separation from Service (if not already vested)
shall immediately vest and, if applicable, become exercisable, and any
restrictions on the sale or transfer (other than any such restriction arising by
operation of law) on restricted shares shall terminate; provided that any delays
in payment or settlement set forth in the grant or award agreements for awards
that constitute nonqualified deferred compensation within the meaning of
Section 409A shall continue to apply in accordance with their terms; and
               (vi) To the extent that Executive elects to continue medical
benefits in accordance with the Consolidated Omnibus Budget Reconciliation Act
of 1985 (“COBRA”), the Company shall provide continuation of medical benefits in
effect as of the Date of Termination (or, if earlier, the date immediately
preceding the date on which Executive loses coverage under the Company’s group
health plan due to a termination of employment under the terms of the applicable
plan that occurs prior to the Date of Termination) for Executive, his spouse and
his covered dependents under the group health plan then in effect for US Senior
Management for the period required by law (the “COBRA Continuation Period”). For
an additional period of 18 months after the COBRA Continuation Period (or, if
the COBRA Continuation Period is less than 18 months from the Date of
Termination, such longer period as is necessary to provide a total of 36 months
of coverage from the Date of Termination) (the “Extended Coverage Period”), the
Company will provide coverage under a group or individual policy comparable to
the coverage in effect for Executive, his spouse and covered dependents on the
first day of the COBRA Continuation Period (“Extended Company Coverage”);
provided, however, that, if either the Company or the insurer or the plan
providing Extended Company Coverage would incur any direct or indirect material
penalty under applicable law for providing such coverage or Executive would
suffer negative tax consequences due to the manner in which such benefits are
provided, the Company may

- 10 -



--------------------------------------------------------------------------------



 



refuse to provide on not less than 90 days’ advance written notice to Executive,
or Executive may reject, Extended Company Coverage, in which case Executive may,
but shall not be required, to purchase individual or other coverage comparable
to the Extended Company Coverage (“Extended Individual Coverage”); provided,
further, that in the event Extended Individual Coverage cannot be obtained, the
Company and Executive shall cooperate in good faith to modify the manner in
which the Extended Company Coverage is provided (or to be provided) in order to
seek to minimize the penalties applicable to the Company, the plan or the
insurer and/or any negative consequences to Executive, consistent with
applicable law and the commitment to provide Executive, his spouse and covered
dependents with comparable coverage for the Extended Coverage Period, and such
Extended Company Coverage shall be provided. Executive shall be obligated to pay
the COBRA premium for the COBRA Coverage and the fair market cost for the
Extended Company Coverage or Extended Individual Coverage, and the Company shall
pay to Executive, on a monthly basis in advance, an amount equal to the
applicable premium or cost. The Company’s obligation to pay Executive such
monthly amounts shall terminate at the end of the Extended Coverage Period, or
if earlier, with respect to the month following the date Executive has obtained
other employment if Executive and his dependents are covered by health care
coverage provided by the new employer; and
               (vii) To the extent not theretofore paid or provided, the Company
shall timely pay or provide to Executive any other vested amounts or benefits
required to be paid or provided or which Executive is entitled to receive under
any plan, program, policy or practice of the Company that is applicable to
Executive by its terms (such other amounts and benefits shall be hereinafter
referred to as the “Other Benefits”).
Notwithstanding any provision to the contrary contained herein or otherwise, the
Company’s obligation to continue to provide any of the benefits described above
shall immediately cease and shall be permanently forfeited, if it is determined
by a Court of competent jurisdiction that Executive has breached any of the
restrictive covenants contained in Appendix C hereof.
          (b) Death. If Executive’s employment is terminated by reason of
Executive’s death during the Employment Period, the Company shall provide
payment of Accrued Obligations, the Prorated Bonus and the timely payment or
provision of Other Benefits. Accrued Obligations and the Prorated Bonus shall be
paid to Executive’s estate or beneficiary, as applicable, in a lump sum in cash
within 30 days after the Date of Termination. In addition, if not previously
paid, Executive shall be entitled to an Annual Cash Bonus in respect of the most
recently completed fiscal year of the Company ending prior to Executive’s date
of death consistent with, and at the time specified in, Section 7(a)(ii) above,
except that the Section 162(m) Limit Amount shall not apply. With respect to the
provision of Other Benefits, the term Other Benefits as used in this Section
7(b) shall include, without limitation, and Executive’s estate and/or
beneficiaries shall be entitled to receive, benefits under such plans, programs,
practices and policies relating to death benefits, if any, as are applicable to
Executive on the date of his death.

- 11 -



--------------------------------------------------------------------------------



 



          (c) Disability. If Executive’s employment is terminated by reason of
Executive’s Disability during the Employment Period, the Company shall provide
payment of Accrued Obligations, the Prorated Bonus and the timely payment or
provision of Other Benefits. Accrued Obligations shall be paid to Executive in a
lump sum in cash within 30 days after Executive’s Date of Termination and the
Prorated Bonus shall be paid to Executive in a lump sum in cash on the 60th day
after Executive’s Separation from Service. In addition, if not previously paid,
Executive shall be entitled to an Annual Cash Bonus in respect of the most
recently completed fiscal year of the Company ending prior to Executive’s Date
of Termination due to Disability consistent with, and at the time specified in,
Section 7(a)(ii) above, except that the Section 162(m) Limit Amount shall not
apply. With respect to the provision of Other Benefits, the term Other Benefits
as used in this Section 7(c) shall include, without limitation, and Executive
shall be entitled after the Date of Termination to receive, disability and other
benefits under such plans, programs, practices and policies relating to
disability, if any, as are applicable to Executive and his covered dependents on
the Date of Termination.
          (d) Voluntary Termination without Good Reason. If Executive
voluntarily terminates employment during the Employment Period without Good
Reason, Executive shall be entitled to (i) payment of Accrued Obligations in a
lump sum in cash within 30 days after the earlier of the Date of Termination and
the date on which any Garden Leave Period commences, (ii) if the Annual Cash
Bonus in respect of the most recently completed fiscal year of the Company
ending prior to the Date of Termination has not otherwise been paid, payment of
the Reference Bonus in a lump sum in cash on the date on which the annual cash
bonus for the applicable fiscal year would be paid to other executive officers
of the Company generally and in no event later than the payment date pursuant to
the terms of the applicable incentive plan as set forth in Section 5(b)(i) ,
provided, however, that, for purposes of this Section 7(d)(ii), the Reference
Bonus shall be no greater than the Section 162(m) Limit Amount (except that the
Section 162(m) Limit Amount shall not apply in the event of a termination of
employment during the 12-month period following a Change in Control),
(iii) payment in a lump sum in cash on the 60th day after Executive’s Separation
from Service of a prorated Annual Cash Bonus for the fiscal year of the Company
in which the Date of Termination occurs (or is to occur, taking into account any
Garden Leave Period) equal to the product of (x) the Reference Bonus and (y) a
fraction, the numerator of which is the number of days that have elapsed in the
fiscal year of the Company in which the Date of Termination occurs (or is to
occur, taking into account any Garden Leave Period) as of the Date of
Termination, and the denominator of which is 365, provided, however, that, for
purposes of this Section 7(d)(iii), the Reference Bonus shall be no greater than
the Section 162(m) Limit Amount and such Prorated Bonus shall be paid on such
date as the annual cash bonus would be paid to other executive officers of the
Company generally and in no event later than the payment date pursuant to the
terms of the applicable incentive plan as set forth in Section 5(b)(i) (except
that, in the event of a termination of employment during the 12-month period
following a Change in Control, (A) the Section 162(m) Limit Amount shall not
apply and (B) the Prorated Bonus shall be paid on the 60th day after Executive’s
Separation from Service if the Change in Control event qualifies as an event
described in Section 409A(a)(2)(A)(v)), and (iv) the timely payment or provision
of Other Benefits.

- 12 -



--------------------------------------------------------------------------------



 



          (e) Cause. If Executive’s employment is terminated for Cause during
the Employment Period, Executive’s employment shall terminate without further
obligations to Executive, other than for payment of (i) Accrued Obligations in a
lump sum in cash within 30 days after Executive’s Date of Termination and
(ii) the timely payment or provision of Other Benefits.
          (f) Termination On or After the Expiration of the Agreement. If
Executive’s employment terminates on December 31, 2025 due to the Expiration of
this Agreement (or after such date and prior to the payment of the Annual Cash
Bonus in respect of the 2025 fiscal year), Executive shall be entitled to
(i) payment of Accrued Obligations in a lump sum in cash within 30 days after
Executive’s Date of Termination, (ii) if the Annual Cash Bonus in respect of the
2025 fiscal year of the Company has not otherwise been paid, payment of the
Reference Bonus in a lump sum in cash on such date as the annual cash bonus
would be paid to other executive officers of the Company generally and in no
event later than the payment date pursuant to the terms of the applicable
incentive plan as set forth in Section 5(b)(i); provided, however, that, for
purposes of this Section 7(f)(ii), the Reference Bonus shall be no greater than
the Section 162(m) Limit Amount (except the Section 162(m) Limit Amount shall
not apply in the event of a termination of employment during the 12-month period
following a Change in Control), and (iii) timely payment or provision of Other
Benefits. If Executive’s employment terminates after December 31, 2025,
Executive’s employment shall terminate without further obligations to Executive,
other than for (x) payment of Accrued Obligations in a lump sum in cash within
30 days after Executive’s Date of Termination, (y) the payment of any unpaid
Annual Cash Bonus in respect of the 2025 fiscal year as set forth in clause
(ii) above and (z) the timely payment or provision of Other Benefits.
          (g) Indemnification. During the Employment Period, Executive will have
the same director and officer liability insurance coverage as is provided
generally to other US Senior Management and directors and shall be subject to
the indemnity provisions of the Company’s governing documents, which the Company
intends to be the widest indemnity permitted under applicable law.
     8. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit Executive’s continuing or future participation in any employee benefit
plan, program, policy or practice provided by the Company and for which
Executive may qualify, except as specifically provided herein. Amounts which are
vested benefits or which Executive is otherwise entitled to receive under any
plan, policy, practice or program of the Company at or subsequent to the Date of
Termination (or, if earlier, the date of Separation from Service) shall be
payable in accordance with such plan, policy, practice or program, except as
explicitly modified by this Agreement.

- 13 -



--------------------------------------------------------------------------------



 



     9. Certain Reductions in Payments.
          (a) Notwithstanding any provision of this Agreement to the contrary,
in the event the Accounting Firm (as defined below) shall determine that receipt
of all Payments (as defined below) would subject Executive to the excise tax
under Section 4999 of the Code, the Accounting Firm shall determine whether it
is more beneficial to Executive to reduce any of the Payments paid or payable
pursuant to this Agreement (the “Agreement Payments”) so that the Parachute
Value (as defined below) of all Payments, in the aggregate, equals the Safe
Harbor Amount (as defined below). The Agreement Payments shall be so reduced
only if the Accounting Firm determines that Executive would have a greater Net
After-Tax Receipt (as defined below) of aggregate Payments if the Agreement
Payments were so reduced. If the Accounting Firm determines that Executive would
not have a greater Net After-Tax Receipt of aggregate Payments if the Agreement
Payments were so reduced, Executive shall receive all Agreement Payments to
which Executive is entitled hereunder. For purposes of reducing the Agreement
Payments so that the Parachute Value of all Payments, in the aggregate, equals
the Safe Harbor Amount, only Agreement Payments (and no other Payments) shall be
reduced.
          (b) All calculations required under this Section 9 shall be made in
good faith by the Accounting Firm and all fees and expense of the Accounting
Firm shall be borne by the Company. Such calculations shall be provided to
Executive in writing as soon as practicable and in no event later than 15
business days before the consummation of the transaction giving rise to the
change in ownership or control of the Company, and shall be subject to
Executive’s review and comment. Following Executive’s review and comment, the
calculations shall be conclusive and binding on the Company and Executive for
purposes of this Section 9.
          (c) The reduction of any Agreement Payments, if applicable, shall be
effected in the following order: (i) any cash payments under Section 7(a)(iv);
(ii) any cash payments under Section 7(a)(iii) that constitute a “parachute
payment” under Section 280G(b)(2) of the Code; (iii) any equity awards that are
not subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c), in the
order of the grants with the latest scheduled payment (or vesting date if no
payment is scheduled) to the earliest scheduled payment (or vesting date, if
applicable); (iv) acceleration of vesting of any stock options subject to
calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c) for which the exercise
price exceeds the then fair market value of the underlying stock, in the order
selected by Executive; (v) acceleration of vesting of any equity award subject
to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c) that is not a stock
option, in the order of the equity tranches with the largest 280G Payment value
to those with the smallest 280G Payment value; and (vi) acceleration of vesting
of any stock options subject to calculation under Treas. Reg. §1.280G-1,
Q&A-24(b) or (c) for which the exercise price is less than the fair market value
of the underlying stock in the order selected by Executive.
          (d) To the extent requested by Executive, the Company shall cooperate
with Executive in good faith in valuing, and the Accounting Firm shall take into
account the value of, services provided or to be provided by Executive
(including without

- 14 -



--------------------------------------------------------------------------------



 



limitation, Executive’s agreeing to refrain from performing services pursuant to
a covenant not to compete or similar covenant, including Executive’s obligation
to refrain from providing certain services during any Garden Leave Period)
before, on or after the date of a change in ownership or control of the Company
(within the meaning of Q&A-2(b) of the final regulations under Section 280G of
the Code), such that payments in respect of such services may be considered
reasonable compensation within the meaning of Q&A-9 and Q&A-40 to Q&A-44 of the
final regulations under Section 280G of the Code and/or exempt from the
definition of the term “parachute payment” within the meaning of Q&A-2(a) of the
final regulations under Section 280G of the Code in accordance with Q&A-5(a) of
the final regulations under Section 280G of the Code.
          (e) Definitions. The following terms shall have the following meanings
for purposes of this Section 9.
          (i) “Accounting Firm” shall mean a nationally recognized certified
public accounting firm that is selected by the Company for purposes of making
the applicable determinations hereunder and reasonably acceptable to Executive,
which firm shall not, without Executive’s consent, be a firm serving as
accountant or auditor for the Company or the individual, entity or group
effecting the change of control.
          (ii) “Net After-Tax Receipt” shall mean the present value (as
determined in accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the
Code) of a Payment net of all taxes imposed on Executive with respect thereto
under Sections 1 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws that applied to Executive’s taxable income for the
immediately preceding taxable year, or such other rate(s) as the Accounting Firm
determined to be likely to apply to Executive in the relevant tax year(s).
          (iii) “Parachute Value” of a Payment shall mean the present value as
of the date of the change of control for purposes of Section 280G of the Code of
the portion of such Payment that constitutes a “parachute payment” under
Section 280G(b)(2) of the Code, as determined by the Accounting Firm for
purposes of determining whether and to what extent the excise tax under
Section 4999 of the Code will apply to such Payment.
          (iv) “Payment” shall mean any payment, distribution or benefit in the
nature of compensation (within the meaning of Section 280G(b)(2) of the Code) to
or for the benefit of Executive, whether paid or payable pursuant to this
Agreement or otherwise.
          (v) “Safe Harbor Amount” means (x) 3.0 times Executive’s “base
amount,” within the meaning of Section 280G(b)(3) of the Code, minus (y) $1.00.



- 15 -



--------------------------------------------------------------------------------



 



     10. Restrictions on Conduct of Executive. The Company and Executive
specifically acknowledge that Executive shall be required to comply with the
restrictive covenants set forth in Appendix C hereof.
     11. Assignment and Successors.
          (a) This Agreement is personal to Executive and without the prior
written consent of the Company shall not be assignable by Executive otherwise
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by Executive’s legal representatives.
          (b) This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.
          (c) The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.
     12. Full Settlement; Resolution of Disputes. The Company agrees to pay
promptly as incurred, to the fullest extent permitted by law, all legal fees and
expenses that Executive may reasonably incur as a result of any contest by the
Company, Executive or others as to the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by Executive about the amount of
any such payment pursuant to this Agreement), but only if Executive is the
prevailing party on at least one material issue raised in the enforcement
proceeding.
     13. Miscellaneous.
          (a) Waiver. Failure of either party to insist, in one or more
instances, on performance by the other in strict accordance with the terms and
conditions of this Agreement shall not be deemed a waiver or relinquishment of
any right granted in this Agreement or of the future performance of any such
term or condition or of any other term or condition of this Agreement, unless
such waiver is contained in a writing signed by the party making the waiver.
          (b) Severability. If any provision or covenant, or any part thereof,
of this Agreement should be held by any court to be invalid, illegal or
unenforceable, either in whole or in part, such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
the remaining provisions or covenants, or any part thereof, of this Agreement,
all of which shall remain in full force and effect.

- 16 -



--------------------------------------------------------------------------------



 



          (c) Entire Agreement. This Agreement contains the entire agreement
between the Company and Executive with respect to the subject matter hereof and
supersedes the First Amended Employment Agreement and any other agreement
between the parties with respect to the subject matter hereof. Notwithstanding
any provision in any restricted stock or other short- or long-term equity
compensation award agreement between Executive and the Company entered into
before or after the Effective Date, Executive shall not be required to provide
any advance written notice of Executive’s intent to terminate employment other
than the Notice of Termination required under this Agreement, and the
nondisclosure, nonrecruitment, nonsolicitation and works-for-hire provisions of
any such restricted stock agreements or other equity award agreements shall not
apply to Executive. Rather, for the avoidance of doubt, Executive shall be
subject to the Notice of Termination provisions of this Agreement and the
nondisclosure, nonrecruitment, nonsolicitation, works-for-hire and other
provisions of Appendix C.
          (d) Governing Law. Except to the extent preempted by federal law, and
without regard to conflict of laws principles, the laws of the State of Georgia
shall govern this Agreement in all respects, whether as to its validity,
construction, capacity, performance or otherwise.
          (e) Notices. All notices, requests, demands and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given if delivered by hand or mailed within the continental United
States by first class, registered or certified mail, postage prepaid, as
follows:

         
 
  To Company:   Invesco Ltd.
 
      1555 Peachtree Street NE
 
      Atlanta, GA 30309
 
      Attention: General Counsel
 
       
 
  To Executive:   Mr. Martin L. Flanagan
 
      700 Fairfield Road N.W.
 
      Atlanta, Georgia 30324

Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.
          (f) Amendments and Modifications. This Agreement may be amended or
modified only by a writing signed by the Company and Executive, which makes
specific reference to this Agreement.
          (g) Survivorship. Upon the expiration or other termination of this
Agreement and/or the Employment Period, the respective rights and obligations of
the parties hereto shall survive such expiration or other termination to the
extent necessary to carry out the intentions of the parties under this
Agreement.

- 17 -



--------------------------------------------------------------------------------



 



          (h) Construction. Each party and his or its counsel have reviewed this
Agreement and have been provided the opportunity to revise this Agreement and
accordingly, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement. Instead, the language of all parts of this
Agreement shall be construed as a whole, and according to its fair meaning, and
not strictly for or against any party.
     14. Section 409A Compliance.
          (a) Payment of Amounts and Benefits. Notwithstanding anything in this
Agreement to the contrary, if and to the extent any amount or benefit (including
equity awards) set forth in this Agreement constitutes nonqualified “deferred
compensation” subject to Section 409A and is payable or distributable by reason
of Executive’s termination of employment, including the placement of Executive
on paid administrative leave during the Garden Leave Period pursuant to
Section 6(g), to the extent such termination or placement on administrative
leave constitutes a “separation from service” within the meaning of Section 409A
(“Separation from Service”), then such amount or benefit will be payable or
distributable to Executive as follows:
               (i) if Executive is not a Specified Employee as of the date that
Executive incurs a Separation from Service, then
               (A) if the payment or distribution is payable in a lump sum, the
earlier of Executive’s death or the 60th day after the Executive’s Separation
from Service, and
               (B) if the payment or distribution is payable over time, in
accordance with the normal payment or distribution schedule for such payments or
distributions; or
               (ii) if Executive is a Specified Employee (as defined below) as
of his Separation from Service, then
               (A) if the payment or distribution is payable in a lump sum, the
earlier of Executive’s death or the first day of the seventh month following
Executive’s Separation from Service, plus interest at the applicable federal
rate provided for in Section 7872(f)(2)(A) of the Code for the month in which
Executive’s Separation from Service occurs (the “AFR”); and
               (B) if the payment or distribution is payable over time, the
amount of such compensation that would otherwise be payable during the six-month
period immediately following Executive’s Separation from Service will be
accumulated and paid upon the earlier of Executive’s death or the first day of
the seventh month following Executive’s Separation from Service, plus interest
at the AFR, and the normal payment or distribution schedule for any remaining
payments or distributions will resume.



- 18 -



--------------------------------------------------------------------------------



 



          A “Specified Employee” has the meaning given such term in Section 409A
and shall be determined in accordance with rules adopted by the Board of
Directors or a committee thereof, which shall be applied consistently with
respect to all nonqualified deferred compensation arrangements of the Company.
Despite any contrary provision of this Agreement, references to termination of
employment or Date of Termination shall refer to the date of Executive’s
Separation from Service, to the extent such reference relates to the timing of
the commencement of payment of an amount that constitutes nonqualified deferred
compensation within the meaning of Section 409A , but, to the extent any such
reference relates to the determination of an amount or is used for any other
purpose, the Date of Termination, not the date of Separation from Service, shall
be the relevant date.
          (b) Miscellaneous Provisions. It is intended that the payments and
benefits provided under this Agreement shall comply with the provisions of
Section 409A and the Treasury regulations relating thereto, or an exemption to
Section 409A, and this Agreement shall be interpreted accordingly. Any payments
or benefits that qualify for the “short-term deferral” exception or another
exception under Section 409A shall be paid under the applicable exception. Any
payments with respect to which Executive has previously made a deferral election
shall be subject to such deferral election, although for the avoidance of doubt,
in no event shall any prior deferral election apply to any portion of the
severance payments under Section 7(a)(iv). For purposes of the limitations on
nonqualified deferred compensation under Section 409A, each payment of
compensation under this Agreement shall be treated as a separate payment of
compensation for purposes of applying the Section 409A deferral election rules
and the exclusion under Section 409A for certain short-term deferral amounts.
All reimbursements and in-kind benefits provided under this Agreement that
constitute nonqualified deferred compensation within the meaning of Section 409A
shall be subject to the following: (i) in no event shall reimbursements by the
Company be made later than the end of the calendar year following the calendar
year in which the applicable expenses and other amounts were incurred; (ii) the
amount or benefits that the Company is obligated to pay or provide in any given
calendar year shall not affect the amount or benefits that it is obligated to
pay or provide in any other calendar year; (iii) reimbursements and in-kind
benefits may not be liquidated or exchanged for any other benefit; and
(iv) except as otherwise specifically provided herein, the Company’s obligations
to make such reimbursements or provide such in-kind benefits shall apply until
the later of Executive’s death or, if longer, through the 20th anniversary of
Executive’s Separation from Service. In no event may Executive, directly or
indirectly, designate the calendar year of any payment under this Agreement.
Within the time period permitted under Section 409A or any Internal Revenue
Service or Treasury regulations, rules or other guidance issued thereunder, the
Company and Executive may modify this Agreement in the manner that preserves the
original intent and does not diminish the value of the payments and benefits to
Executive in order to cause the provisions of this Agreement to comply with the
requirements of Section 409A, so as to avoid the imposition of taxes and
penalties on Executive pursuant to Section 409A.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

- 19 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly executed and
delivered this Amended and Restated Master Employment Agreement as of the date
first above written.

                  INVESCO LTD.    
 
           
 
  By:        
 
     
 
Name: Rex D. Adams    
 
      Title: Chairman of the Board of Directors    
 
                EXECUTIVE:    
 
                                  Martin L. Flanagan    

- 20 -



--------------------------------------------------------------------------------



 



APPENDIX A
Terms of Reference
Corporate Governance
Terms of Reference for the Chief Executive Officer
Authority and Reporting

  1.   The Chief Executive Officer (“CEO”) is generally responsible for managing
the business of Invesco Ltd. and its subsidiaries (collectively, the “Company”),
and is accountable to and reports to the Board of Directors (the “Board”) of the
Company with regard thereto.     2.   The CEO has general supervision of the
business of the Company and is responsible for all senior management matters
affecting the Company. All members of senior management report, either directly
or indirectly, to him.

Key Responsibilities

  3.   The CEO is responsible for conducting the affairs of the Company with the
highest standards of integrity and probity and in compliance with all applicable
laws, principles and rules of corporate governance, including the Company’s
Articles of Association, its Corporate Governance Manual and the resolutions of
the Board, as the same shall be in effect from time to time.     4.   The CEO is
responsible for proposing and developing the Company’s strategy and overall
commercial objectives, which he does in close consultation with the senior
management team, the Chairman of the Board of Directors (the “Chairman”) and the
Board.     5.   The CEO is responsible for ensuring that the Company has in
place all necessary financial, operational and compliance controls and risk
management systems.     6.   The CEO is responsible — with the senior management
team — for implementing the decisions of the Board and its committees.

Additional Responsibilities
     Further, the CEO is responsible for:

  7.   Providing input to the Board’s agenda from himself and other members of
senior management;

 



--------------------------------------------------------------------------------



 



  8.   Ensuring that he communicates with the Chairman on the important and
strategic issues facing the Company, and proposing Board agendas to the Chairman
which reflect these;     9.   Ensuring that the senior management team gives
appropriate priority to providing reports to him and, where required, the Board
which contain accurate, timely and clear information;     10.   Ensuring, in
consultation with the Chairman, that he and the other members of senior
management comply with the Board’s approved procedures;     11.   Providing
information and advice on succession planning to the Chairman, the Nomination
and Corporate Governance Committee and other members of the Board, in respect of
members of senior management;     12.   Leading the communication program with
shareholders;     13.   Ensuring that the development needs of the members of
senior management reporting to him are identified and met;     14.   Ensuring
that performance reviews for each of the members of senior management are
carried out at least once a year and providing input to the wider Board
evaluation process; and     15.   Performing such other duties and exercising
such other powers as from time to time may be assigned to him by the Board.

2



--------------------------------------------------------------------------------



 



APPENDIX B
Non-Exclusive List of Activities
Carter Center
Commerce Club
Investment Company Institute
Southern Methodist University
Woodruff Arts Center

 



--------------------------------------------------------------------------------



 



APPENDIX C
Confidential Information
     A critical aspect of Executive’s position is access to trade secret,
proprietary, and confidential information. For example, Executive’s knowledge of
the exact amounts and holdings of Company-related investment positions is
confidential. While some of that information may eventually be made public, the
information is extremely sensitive and is to be treated as confidential until it
is released. Likewise, computer models and programs developed by the Company or
purchased by it are proprietary and confidential. Other information the Company
possesses as trade secrets or confidential information include (without
limitation) its marketing strategies, marketing plans, compensation
arrangements, benefit plans, and ideas and inventions of its employees. (For
purposes of this Appendix C, “Company” includes the subsidiaries and affiliates
of the Company.)
     These are simply examples of the types of information the Company considers
trade secret and/or confidential. As time passes, the Company will no doubt
develop new categories of information it considers trade secrets and/or
confidential. As this occurs, the Company will identify such new categories of
information and remind Executive of the obligation to treat it as confidential.
The importance of all of the types of information identified here is that the
Company’s competitors do not have permitted access to this information and are
thus unable to use it to compete with the Company. Accordingly, these types of
information create a competitive advantage for the Company and are economically
valuable. Thus, Executive agrees not to disclose or use any of the Company’s
trade secret and/or confidential information for Executive’s own benefit or the
benefit of anyone other than the Company, during Executive’s employment and
after the effective date of the termination of Executive’s employment
relationship with the Company.
Company Employees and Customers
     Executive agrees that, in the event of the termination of the employment
relationship between Executive and the Company, Executive will not solicit or
hire any Company employees for a period of six (6) months after the Date of
Termination (the “Non-solicit Period”). Further, Executive agrees that during
the Non-Solicit Period Executive will not solicit the business relationships
Executive developed or acquired while working for the Company.
Inventions and Ideas
     Since the Company is paying Executive for Executive’s time and efforts,
Executive agrees that all information, ideas, and inventions developed while
employed by the Company related in any way to the Company’s business, are the
sole property of the Company. This includes all investment models, processes,
and methodologies Executive develop while employed by the Company. Indeed, one
of the reasons for Executive’s employment is the creation of such ideas. This
information is confidential and trade secret information as discussed above.
Executive understands that the Company may

 



--------------------------------------------------------------------------------



 



seek to patent or to obtain trademark or copyright protection related to such
information, ideas, and inventions, and that, if necessary, Executive will
assign any interest Executive may have in such information, ideas, and
inventions Executive develops to the Company.
Return of Company Property
     Upon the termination of Executive’s employment, Executive agrees to return
all property of the Company. To the extent such property is information of which
Executive has detailed knowledge but no electronic or other documents containing
such information, Executive agrees to itemize such information in writing for
the Company prior to the effective date of the termination of Executive’s
employment.

2